EXHIBIT 10.2

 

September 26, 2003

 

 

Union Bank of California, N.A.,
  as Administrative Agent and Lender
445 South Figueroa Street
Los Angeles, California 90071



Attention:                                         John C. Kase, Vice President

& Senior Credit Executive

 

 

Re:                               Third Amendment to Amended and Restated
Revolving Credit Agreement

 

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Revolving Credit Agreement dated as of
September 27, 2002, as amended by the First Amendment to Amended and Restated
Revolving Credit Agreement dated November 21, 2002 and the Second Amendment to
Amended and Restated Revolving Credit Agreement dated as of May 30, 2003 (said
Agreement, as so amended, herein called the “Credit Agreement”), among THQ Inc.
(the “Borrower”), Union Bank of California, N.A. as sole lender (the “Lender”),
and Union Bank of California, N.A., as administrative agent (in such capacity,
the “Agent”) for the Lender, as syndication agent and as arranger.  Terms
defined in the Credit Agreement and not otherwise defined herein have the same
respective meanings when used herein, and the rules of interpretation set forth
in Sections 1.2 and 1.3 of the Credit Agreement are incorporated by reference
herein.

 

1.                                       Effective as of the date of this letter
amendment, and provided that the Borrower hereby authorizes the Agent to deduct
the fee payable on September 29, 2003 described below from the Borrower’s
account number 3030154710 maintained with the Agent, Section 2.2(f) of the
Credit Agreement is amended in full to read as follows:

 

“(f)                              The Borrower will pay to the Agent for the
account of the Lenders (i) a commitment fee of $175,000, payable on the Closing
Date, and (ii) a commitment fee of $125,000, payable on September 29, 2003.”

 

2.                                       The Borrower represents and warrants
for the benefit of the Lender and the Agent that (a) the representations and
warranties contained in the Credit Documents are correct in all material
respects on and as of the date of this letter amendment, before and after giving
effect to the same, as if made on and as of such date, and (b) no event has
occurred and is continuing, or would result from the effectiveness of this
letter amendment, that constitutes a Default.

 

--------------------------------------------------------------------------------


 

3.                                       This letter amendment shall become
effective when the Agent has received this letter amendment duly executed by the
Borrower and the Lender.

 

4.                                       On and after the effective date of this
letter amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Credit Documents to “the Credit
Agreement,” “thereunder,” “thereof,” “therein” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as amended by this letter amendment.  The Credit Agreement, as amended by this
letter amendment, is and shall continue to be in full force and effect and is
hereby ratified and confirmed in all respects.  The execution, delivery and
effectiveness of this letter amendment shall not operate as a waiver of any
right, power or remedy of the Agent or the Lender under any of the Credit
Documents or constitute a waiver of any provision of any of the Credit
Documents.

 

5.                                       This letter amendment may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which counterparts shall be an original and all of which
taken together shall constitute one and the same letter amendment.

 

[THIS SPACE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

2

--------------------------------------------------------------------------------


 

6.                                       THIS LETTER AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES THEREOF.

 

 

Very truly yours,

 

 

 

THQ INC.

 

 

 

By:

    /S/ Fred Gysi

 

 

 

Fred Gysi

 

 

Senior Vice President,
Finance & Administration

 

 

Agreed as of the date first written above:

 

UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent and Lender

 

 

By:

    /S/ John C. Kase

 

 

John C. Kase

 

Vice President &
Senior Credit Executive

 

3

--------------------------------------------------------------------------------